EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2019/02/26. It is noted, however, that applicant has not filed a certified copy of the JP 2019-033141 application as required by 37 CFR 1.55.

Allowable Subject Matter

3.	Claims 1-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Yamada (US PGPub./Pat. 9926136) teach an article management system includes a transport robot that transports an article and a rack robot that stores the article. The transport robot includes an input that receives a transport request that includes a request to transport the article to the rack robot, a first circuit that transmits the transport request to the rack robot and a movement mechanism that causes the transport robot to move toward the rack robot. The rack robot includes a second circuit that receives the transport request from the first circuit, a conveyor that receives the article based on the transport request from the transport robot and moves the article to a storage location, and a port where the article is transferred to the transport robot. The conveyor moves the article between one of a plurality of racks and the port.

Kondo et al. (US PGPub./Pat. 10245732) teach a reception system includes: an imaging unit that captures an image; a reception information storage unit that stores an image of a visitor who visited in the past and information of a receiving person whom the visitor visited in the past in an associated manner; and an action performing unit that generates a question to the visitor based on a scenario regarding a response to the visitor and acquires information via a response to the question from the visitor, wherein the action performing unit changes a response presented to the visitor based on the scenario depending on whether or not the reception information storage unit stores an image that corresponds to the image captured by the imaging unit.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a robotic device including 

“…drive mechanism to drive the device to a waiting place for the device to contact the human, and the waiting place is determined based on contact information that is history of contact between the device and the human.” (Claim 1; Claim 21 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628